Name: 85/640/EEC: Commission Decision of 23 December 1985 approving an amendment to the programme for the pigmeat processing sector in England and Wales pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agri-foodstuffs;  animal product
 Date Published: 1985-12-31

 Avis juridique important|31985D064085/640/EEC: Commission Decision of 23 December 1985 approving an amendment to the programme for the pigmeat processing sector in England and Wales pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 379 , 31/12/1985 P. 0057 - 0057COMMISSION DECISION of 23 December 1985 approving an amendment to the programme for the pigmeat processing sector in England and Wales pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) (85/640/EEC)THE COMMISSION OF THE EUROPEANCOMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 1247/85 (2), and in particular Article 5 thereof, Whereas on 15 May 1985 the Government of the United Kingdom forwarded an amendment to the programme for the improvement of the pigmeat processing sector in England and Wales which was approved by Commission Decision 81/280/EEC (3); Whereas this amendment concerns the modernization and rationalization of slaughtering and processing facilities in the pigmeat sector with the aim of improving efficiency and developing new technology in order to stabilize producer returns in this sector; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas environmental and hygiene projects may be considered for Community funding; whereas new pigmeat slaughterhouses must be of optimum size and can only be financed if at the same time non-rationalized slaughterhouse capacity is closed down; whereas cold stores must be linked to existing processing units; whereas vehicles in the cool chain used for delivering or distributing the finished products are not eligible for Community funding; Whereas the amendment includes sufficient of the details listed in Article 3 of Regulation (EEC) No 355/77 (other than concerning products not included in Annex II to the Treaty, on which no decision can be made at this stage) to show that the objectives listed in Article 1 of that Regulation can be achieved in the abovementioned sector; whereas the estimated time for the implementation of the amendment does not exceed the period laid down in Article 3 (1) (g) of that Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION:Article 1The amendment to the programme for the improvement of the pigmeat processing sector in England and Wales which was forwarded by the Government of the United Kingdom on 15 May 1985 pursuant to Regulation (EEC) No 355/77 is hereby approved with the reservations set out in the recitals above. Article 2This Decision is addressed to the United Kingdom. Done at Brussels, 23 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 130, 16. 5. 1985, p. 1. (3) OJ No L 123, 7. 5. 1981, p. 36. COMMISSION DECISION of 23 December 1985 approving an amendment to the programme for the pigmeat processing sector in England and Wales pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) (85/640/EEC) THE COMMISSION OF THE EUROPEANCOMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 1247/85 (2), and in particular Article 5 thereof, Whereas on 15 May 1985 the Government of the United Kingdom forwarded an amendment to the programme for the improvement of the pigmeat processing sector in England and Wales which was approved by Commission Decision 81/280/EEC (3); Whereas this amendment concerns the modernization and rationalization of slaughtering and processing facilities in the pigmeat sector with the aim of improving efficiency and developing new technology in order to stabilize producer returns in this sector; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas environmental and hygiene projects may be considered for Community funding; whereas new pigmeat slaughterhouses must be of optimum size and can only be financed if at the same time non-rationalized slaughterhouse capacity is closed down; whereas cold stores must be linked to existing processing units; whereas vehicles in the cool chain used for delivering or distributing the finished products are not eligible for Community funding; Whereas the amendment includes sufficient of the details listed in Article 3 of Regulation (EEC) No 355/77 (other than concerning products not included in Annex II to the Treaty, on which no decision can be made at this stage) to show that the objectives listed in Article 1 of that Regulation can be achieved in the abovementioned sector; whereas the estimated time for the implementation of the amendment does not exceed the period laid down in Article 3 (1) (g) of that Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION:Article 1The amendment to the programme for the improvement of the pigmeat processing sector in England and Wales which was forwarded by the Government of the United Kingdom on 15 May 1985 pursuant to Regulation (EEC) No 355/77 is hereby approved with the reservations set out in the recitals above. Article 2This Decision is addressed to the United Kingdom. Done at Brussels, 23 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 130, 16. 5. 1985, p. 1. (3) OJ No L 123, 7. 5. 1981, p. 36.